1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8     GUIZHEN LEE and RUSSELL LEE,
9                   Petitioners,
                                                         Case No. C18-1524RSL
10           v.
                                                         ORDER LIFTING STAY AND
11    KIRSTJEN NIELSEN, et al.,                          DISMISSING CASE
12                  Respondents.
13
14          This matter comes before the Court on the federal government’s notice of
15   appropriations (Dkt. # 18) and the parties’ stipulation for order of dismissal (Dkt. # 19).
16   The stay in the above-captioned case is hereby lifted, and the case is DISMISSED with
17   prejudice and without costs or fees to any party.
18
19          Dated this 31st day of January, 2019.
20
21
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
22
23
24
25
26
     ORDER LIFTING STAY
     AND DISMISSING CASE - 1
